“33~~    fiTTOWNEY               ,GENERA.L
                     I           OFTEXAS                ‘.

PRICE  DANIEL
ATTORNEYGENERAL


                                      October 4, 1951


         Hon. Cecil E. Burney, President
         State Bar of Texas
         Corpus Christi, Texas           Opinion No, V-1299

                                             Re:    Exemption from ad valo-
                                                    rem taxes of proposed
                                                    permanent headquarters
         Dear Sir:                                  of the State Bar of Texas.

                    We quote the following excerpt from your request of
         September 24, 1951:

                         “The State Bar of Texas is in the process of
                  acquiring a site for the ercctien of permanent head-
                  quarters for the, organization in Austin. It is neces-
                  sary that we obtain from you an opinion concerning
                  the liability of the State Bar for ad valorem taxes on
                  this property.”

                      Section 2 of Article   320a-1,   V.C.S.,   the State Bar Act,
         reads as follows:

                         “Sec. 2;. There is hereby created the State Bar,
                  which is hereby constituted an administrative agency
          ..,     of the Judicial Department of the State, with power to
                  contract with relation to its own affairs and which
                  may sue and be sued and have such other powers as
                  are reasonably necessary    to carry out the purposes of
                  this Act. *

                       In Attorney General’s Opinion O-2784 (1~940), this ‘of-
         fice ,held that the State Bar was exempt from Federal Employment
         Taxes with respect to services performed by persons employed
         and paid by it under the State Bar Act and the rules of the Supreme
         Court issued under such Act. We quote the following excerpt from
         Opinion O-2784:

                         “In our opinion, the State Bar of Texas is an in-
                  strumentality 6f the State of Texas and is wholly owned
                  by the State, within the provisions of the Internal Rev-
                  enue Code uoted above. [ 26 U.S.C.A.,     Sets. 1426(b)(7)
                  and 1607(c) 4 7), excepting from taxes “service performed
                  in the employ of a State, or any political subdivision
Hon. Cecil E. Burney, Page 2 (V-1299)



         thereof, or any instrumentality of any one or more of
         the foregoing which is wholly owned by one or more
         States or political subdivisions; . . ,“I The regulation
         and discipline of lawyers and the formation and admin-
         istration of an integrated bar are properly within the
         functions of the ~iudicial branch of the,novernment of
         the State. Compare In re Inte ration Gf State Bar ,of
         Oklahoma, 185 Okla.
         tion of Nebraska Stat:~&9~~%%i~~,
         m N W 265; In re Edwards, 45 Idaho 676, 266 P.
665; State Bar of California v. Superior Court, 207
         Gal.:>23 278 P. 432-i In re Gibson;.35 ,N.M; 550, 4
P.2d 643:

                “The Stat& Bar of Texas is de,signed s~olely~for
         the purpose of carrying out theses functions., The fees
         which~are paid by the lawyers under the requirements
         of the statutes, and the rules,:of the Supreme ~Couit are
         used under the direction of ,the Supreme Court for. the
         purpose of carrying out the provisions of the State Bar
         Act and for no .othe,r purpose.   ~vti private persqn has
         any’interest whatever in the State Bar or its funds.”

             Attorney General.‘s, Opinion V-480 (1948). in holding
that employees of the State Bar of Texas were eligible to be mem-
bers of the Texas Employees Retirement System, again recognized
the State Bar as an agency of the JudicialDepartment of the State.

              Article XI, Section 9, of the Constitution of the State of
‘Texas   reads, in’part, as follows:

                “The property of counties, cities and towns,
         owned and held only for pub1i.c purposes, such as pub-
         lic buildings and the sites therefor. [~sic] Fire en-
         gines and the furniture thereof, and all property used.
         or intended for extinguishing fires, public grounds
         and all ,other property devoted exclusively to the use
         and benefit of the public shall be exempt from for,ced
         sale and from taxation , . I . ”

            The above quoted constitutional provision is self-oper-
ative, A. & M. Consol. Independent School Dist. v. City of Bryan,
143~Tex. 348, 184 S.W.Zd 914 (1945).

            The State Bar of Texas, as an agency of the Judicial De-
partment of our ‘State government, is a governmental agency. Its
functions being governmental in nature, its purposes are, perforce,
public purposes; and its property is therefore “public property de-
voted exclusively to public use and is exempt from taxation under
Hon. Cecil E. Burney, Page 3 (V-1299)



Art. XI, Sed. 9, of the Constitution; . . .*. Lower Colorado River,
Authority v. Chemical Bank & Trust Go., 144 Tex. 326, 190 S.W.
2d 48 (1945). You are accordingly advised that the proposed per-
manent headquarters would be exempt from taxation.


                          SUMMARY

             The State Bar of Texas is a governmental agency
      of the State, and property acquired by it as a site for
      a permanent headquarters becomes public property de-
      vote’d exclusively to public use and is exempt from
      taxation under Article XI, Section 9, of the Constitution
      of Texas. Lower Colorado River Authority v. Chem-
      ical Bank & Trust C O., 144 Tex. 326, 190 S . W . 2d 48
      n9451 .

                                 Yours   very truly,

                                  PRICE DANIEL
                                 Attorney General


APPROVED:
                                   -‘l&s.Mari&taMcG        egor Creel
W. V. Geppert                                          ’    Assistant
Taxation Division

Charles D. Mathews
First Assistant

Price Daniel
Attorney General



MMC/mwb